1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Announces Third-Quarter/Nine-Month 2009 Results HIGHLIGHTS § Third-quarter 2009 production averaged 215 Million cubic feet of natural gas equivalents per day (MMcfe/d) net to McMoRan and 200 MMcfe/d for the nine-month period ended September 30, 2009.Average daily production for 2009 is expected to approximate 204 MMcfe/d net to McMoRan, including 215 MMcfe/d in fourth quarter. § Production from six wells at the Flatrock field averaged a gross rate of approximately 280 MMcfe/d (52 MMcfe/d net to McMoRan) in the third quarter of 2009. § Exploratory Activities: o Positive drilling results at the Blueberry Hill deep gas prospect on Louisiana State Lease 340 have identified an approximate 190 foot vertical column of hydrocarbons.Drilling continues to determine an optimum production take point. o Davy Jones ultra-deep prospect on South Marsh Island Block 230 is drilling below 25,000 feet towards a proposed total depth of 28,000 feet. o Hurricane Deep sidetrack operations expected to commence in the fourth quarter of 2009. o Evaluation and planning for additional deep gas and ultra-deep opportunities continues. § Operating cash flows totaled $31.9 million for the third quarter of 2009 and $85.5 million for the nine months ended September 30, 2009. § Capital expenditures totaled $29.0 million in the third quarter of 2009 and $113.4 million for the nine months ended September 30, 2009.McMoRan expects capital expenditures to approximate $155 million for the year. § Cash at September 30, 2009 totaled $225 million. NEW ORLEANS, LA, October 19, 2009 – McMoRan Exploration Co. (NYSE: MMR) today reported a net loss applicable to common stock of $51.9 million, $0.60 per share, for the third quarter of 2009 compared with a net loss applicable to common stock of $6.1 million, $0.10 per share, for the third quarter of 2008.For the nine months ended September 30, 2009, McMoRan reported a net loss applicable to common stock of $215.8 million, $2.83 per share, compared with net income applicable to common stock of $75.6 million, $1.14 per share, in the 2008 period. James R. Moffett and Richard Adkerson, McMoRan’s Co-Chairmen, said, “The data and geologic information gained from our deep drilling and production activities, and correlation analysis with deepwater reservoirs support our view that there are large structures with significant potential for hydrocarbon accumulation on the Shelf of the Gulf of Mexico.The Blueberry Hill results are positive and we look forward to defining the potential in the area.We expect to have results from our high potential Davy Jones ultra-deep well in the fourth quarter and are excited about future activities on our ultra-deep program which we believe have the potential to create significant values for shareholders.” 1 SUMMARY FINANCIAL TABLE* Third Quarter Nine Months 2009 2008 2009 2008 (In thousands, except per share amounts) Revenues $ 109,535 $ 285,245 $ 303,463 $ 956,229 Operating income (loss)(a) (35,514 ) 18,057 (171,911 ) 144,138 Income (loss) from continuing operations(a) (45,969 ) 6,105 (200,168 ) 98,166 Loss from discontinued operations (1,575 ) (1,356 ) (5,692 ) (2,960 ) Net income (loss) applicable to common stock(a,b) (51,932 ) (6,132 ) (215,785 ) 75,602 Diluted net income (loss) per share: Continuing operations $ (0.58 ) $ (0.08 ) $ (2.76 ) $ 1.17 (c) Discontinued operations (0.02 ) (0.02 ) (0.07 ) (0.03 ) Applicable to common stock $ (0.60 ) $ (0.10 ) $ (2.83 ) $ 1.14 (c) Diluted average shares outstanding 86,038 64,446 76,152 87,718 (c) Operating cash flows $ 31,926 $ 253,936 $ 85,458 $ 636,163 EBITDAX(d) $ 57,142 $ 211,381 $ 183,976 $ 708,883 Capital Expenditures $ 29,044 $ 75,845 $ 113,375 $ 186,904 * If any in-progress well or unproved property is determined to be non-productive or no longer meets the capitalization requirements under applicable accounting rules after the date of this release but prior to the filing of McMoRan’s September 30, 2009 Form 10-Q, the related costs incurred through September 30, 2009 would be charged to expense in McMoRan’s third-quarter 2009 financial statements.McMoRan’s investment in its three in-progress or unproved wells, including the Blueberry Hill exploration well where McMoRan encountered positive drilling results, totaled $62.1 million at September 30, 2009. a. Notable items impacting financial results for the 2009 and 2008 periods are included in the following table: Third Quarter Nine Months 2009 2008 2009 2008 (In thousands) Non-productive exploration well charges $ 7,338 (1) $ 4,402 $ 61,707 $ 16,814 Impairment charges(2) $ 11,224 $ 33,389 $ 64,769 $ 40,812 Gain (loss) on oil and gas derivative contracts (3) $ 738 $ 80,399 $ 16,624 $ (35,607 ) Insurance Proceeds $ - $ - $ 18,742 (4) $ 3,391 (1) Primarily relating to the Sherwood exploration well which was determined to be non-commercial in the third quarter of (2) Reduction of certain fields’ net carrying value to fair value. (3) See details of gains (losses) on oil and gas derivative contracts on page II (e). (4) Initial payment for insured losses related to the September 2008 hurricanes in the Gulf of Mexico. b. After preferred dividends. c. Reflects assumed conversion of McMoRan’s 6% and 5¼% Convertible Senior Notes, 6.75% Mandatory Convertible Preferred Stock, and the dilutive effect of outstanding stock options and warrants into 29.1 million shares for the nine-month period, resulting in the exclusion of $5.0 million in interest expense and $19.6 million in dividends and inducement payments for the 2008 nine-month period. d. See reconciliation of EBITDAX to net income (loss) applicable to common stock on page III. PRODUCTION AND DEVELOPMENT ACTIVITIES Third-quarter 2009 production averaged 215 MMcfe/d net to McMoRan, compared with 187 MMcfe/d in the second quarter of 2009 and 225 MMcfe/d in the third quarter of 2008.McMoRan’s third quarter production includes the restoration of most of the remaining production shut-in as a result of the September 2008 hurricanes in the Gulf of Mexico.Production is expected to average approximately 215 MMcfe/d in the fourth quarter of 2009 and 204 MMcfe/d for the year.McMoRan’s estimated production rates are dependent on the timing of planned recompletions, production performance and other factors. 2 Following the Flatrock discovery in OCS 310 on South Marsh Island Block 212 in July 2007, McMoRan has drilled five additional successful wells in the field.The Flatrock No. 5 well (#232) was recompleted in the primary Rob-L zone in September 2009.Production from the six wells in the field averaged a gross rate of approximately 280 MMcfe/d (52 MMcfe/d net to McMoRan) in the third quarter of 2009.The Flatrock No. 3 (#230) well is currently offline and will be recompleted in the fourth quarter of 2009.McMoRan has a 25.0 percent working interest in Flatrock and Plains Exploration & Production Company (NYSE: PXP) holds a 30.0 percent working interest. As previously reported, the Flatrock No. 4 (#231) well was shut in in August 2009 because of a mechanical issue associated with the well bore (not reservoir related).The Flatrock No. 4 well produced at a rate of approximately 100 MMcfe/d (18 MMcfe/d net to McMoRan) for over six months prior to being shut in.Remedial activities are under way and the No. 4 well is expected to recommence production by year-end 2009. EXPLORATION ACTIVITIES McMoRan’s exploration strategy is focused on the “deep gas play,” drilling to depths of 15,000 to 25,000 feet in the shallow waters of the Gulf of Mexico and Gulf Coast area to target large structures in the Deep Miocene, and on the “ultra-deep gas play” below 25,000 feet.McMoRan is one of the largest acreage holders on the Shelf of the Gulf of Mexico and onshore in the Gulf Coast area with rights to approximately 1 million gross acres including 0.2 million gross acres associated with the ultra-deep trend. Deep Gas Activities On March 29, 2009, McMoRan re-entered a previously existing well bore and commenced sidetracking operations at the Blueberry Hill deep gas prospect located on Louisiana State Lease 340.As previously reported, McMoRan encountered mechanical problems during the third quarter in the original sidetrack (ST#1) well (drilled to true vertical depth (TVD) of 21,900 feet) and in the subsequent by-pass (BP) well (drilled to TVD of 22,778 feet).Based on information from log-while-drilling tools from the ST#1 well and wireline logs from the by-pass well, McMoRan has identified an approximate 190 foot vertical column of hydrocarbons at Blueberry Hill. A second sidetrack (ST#2) well is being drilled to target the reservoir sand structurally high to the ST#1 and by-pass wells in order to pursue an optimum production take point in the hydrocarbon column.The ST#2 well, which is drilling below 21,500 feet towards a proposed TVD of 21,777 feet, is located approximately 1,000 feet to the southeast of the ST#1 and subsequent by-pass wells.McMoRan is in the planning stages for additional offset wells to further evaluate the Blueberry Hill area, including the deeper potential. Blueberry Hill is located in approximately 10 feet of water approximately 11 miles southeast of Flatrock.McMoRan owns a 42.9 percent working interest and a 29.7 percent net revenue interest in the Blueberry Hill well.PXP holds a 47.9 percent working interest.McMoRan’s investment in Blueberry Hill totaled $42.2 million at September 30, 2009, $18.9 million of which was incurred on the sidetrack and by-pass wells and $23.3 million on the original well drilled in 2005. McMoRan plans to commence sidetrack operations on the Hurricane Deep well in the fourth quarter of 2009.The Hurricane Deep sidetrack has a proposed total depth of 21,750 feet and is located on the southern flank of the Flatrock structure on South Marsh Island Block 217.This up dip test will target the significant Gyro sand encountered in the Hurricane Deep well (No. 226) and deeper potential. As previously reported, the No. 226 wellwas drilled to a TVD of 20,712 feet in the first quarter of 2007 and logs indicated an exceptionally thick upper Gyro sand totaling 900 gross feet, the top 40 feet of which was hydrocarbon bearing.
